DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a lighting tool for a vehicle comprised of, in part, a projection lens configured to project the first light and the second light in a same direction, wherein the projection lens has a first lens body including a first incidence section disposed at a side facing the first light source and an emitting section disposed at a side opposite to the first incidence section, and a second lens body including a second incidence section disposed at a side facing the second light source and an intermediate layer in between the first lens body and the second lens body, the emitting section of the first lens body is disposed in front of the first light source and the second light source and has an emitting surface on a side of a front surface of the first lens body, the emitting surface being constituted by a convex-lens surface, the first lens body includes a first boundary surface, which is provided between the emitting section and the second incidence section and which forms a boundary with the intermediate layer, and a second boundary surface surfaces, which is provided between the first incidence section and the second incidence section from a boundary line with respect to the firs boundary-surface and which forms a boundary with the intermediate layer, is provided, the second lens body includes a first boundary surface, which is provided between the emitting section and the second incidence section and which forms a boundary with the intermediate layer, and a second boundary surface, which is provided between the first incidence section and the second incidence section from a boundary line with respect to the first boundary surface and which forms a boundary with the intermediate layer, is provided, the first lens body and the second lens body have a structure in which the first boundary surface of the first lens body and the first boundary surface of the second lens body are facing each other via the intermediate layer and the second boundary surface of the first lens body and the second boundary surface of the second lens body are facing each other via the intermediate layer, the first boundary surface and the second boundary surface of the second lens body are disposed at an acute angle including the boundary line of the second lens body therebetween, a focus of the emitting surface, which is constituted by the convex-lens surface, of the first lens body, is set on the boundary line of the first lens body or in a vicinity thereof, the boundary line of the first lens body has a shape which defines a cutoff line of a first light distribution pattern while extending in a horizontal direction…Claims 2-12 are allowed due to their dependency upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875